t c memo united_states tax_court stanley and gail laber petitioners v commissioner of internal revenue respondent docket no filed date stanley and gail laber pro sese claire r mckenzie for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners’ federal_income_tax for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the year in the amount of dollar_figure the issue for decision is whether petitioners may exclude from gross_income under sec_104 the dollar_figure received by stanley laber petitioner from his former employer pursuant to a settlement agreement some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in lincolnwood illinois at the time that they filed their petition around petitioner accepted a position as head of information management and logistics with a division of the u s of the army corps of engineers referred to sometimes as the army in chicago illinois in this position petitioner reported to a military officer the deputy to colonel franco petitioner also had some contact with colonel franco and these interactions were the cause of some conflict petitioner is a practicing orthodox jew petitioner felt that colonel franco created a hostile work environment and that he was particularly antagonistic toward petitioner as a result of petitioner's religious faith on one occasion petitioner's co- workers attempted unsuccessfully to contact him at home on a saturday to report a problem within his area of responsibility petitioner perceived that colonel franco viewed petitioner's observation of the saturday sabbath as a lack of dedication to his job petitioner suffers from asthma his condition was apparently exacerbated by the circumstances at work petitioner experienced other physical ailments including kidney stones and depression while working for the army during petitioner's employment with the army petitioner filed numerous equal employment opportunity eeo complaints and merit system protection board mspb appeals the record contains eight eeo complaints filed by petitioner between date and date petitioner alleged that he was the victim of various forms of discrimination including religious retaliation sex and age four of the complaints were filed with respect to activity that occurred on or before date in five of the complaints petitioner alleged that he was not considered or selected for a position or the opening was withdrawn because of among other things his religion and his past propensity to file eeo complaints in these complaints petitioner sought corrective action in the form of the position i applied for the position or similar position and any other benefit i would have had absent the discrimination to be made whole absent the discrimination to be made whole absent the discrimination such as the position with back pay and all the benefits that would have been granted absent the discrimination and restoration of priority consideration in two of the complaints petitioner alleged that the eeo office discriminated against him as reprisal for his filing previous complaints in the remaining complaint petitioner alleged that in date colonel franco ordered him to attend a christmas party and that he did not receive administrative leave because he did not attend as corrective action in the complaint petitioner requested that the policy be changed to exclude religion on date petitioner and the department of the army entered into a negotiated settlement agreement the settlement agreement states in the interest of promoting its equal employment opportunity program and to avoid protracted litigation the army and the complainant agree to settle all matters involved in any and all informal or formal eeo complaints and merit system protection board appeals in any stage whatsoever including but not limited to matters before the equal employment opportunity commissioner and the federal courts filed by the complainant against the united_states army corps of engineers chicago district and the north central division and the complainant authorizes the immediate dismissal of all such complaints or appeals complaints without cost to the army corps of engineers including dismissal at the agency level equal employment opportunity or federal court levels in consideration for the settlement of the above noted eeo complaints the complainant agrees not to apply for any position at either the chicago district or the north central division for the period of six years from the date of this agreement by entering this agreement the army does not admit that it has violated the civil rights act of as amended or any other federal or state statute or regulation by the terms of the agreement petitioner was paid dollar_figure in consideration for the settlement of the eeo complaints and mspb appeals sandy soloman regional_counsel for the army drafted the settlement agreement petitioners were paid dollar_figure by the army on date petitioners did not include any of the settlement proceeds in gross_income reported on their federal_income_tax return filed for in the notice_of_deficiency respondent increased petitioners' taxable_income by dollar_figure to reflect the amount of settlement proceeds received by petitioners from the army petitioners contend that the settlement proceeds were paid to petitioner to settle his claims for damages for personal injuries and that the dollar_figure is excludable from income under sec_104 respondent's determination is presumed correct and petitioners bear the burden of proving it erroneous rule a 290_us_111 sec_61 broadly defines gross_income to include all income from whatever source derived except as otherwise provided statutory exclusions from income are narrowly construed 515_us_323 sec_104 provides that gross_income does not include the amount of any damages received whether by suit or by agreement on account of personal injuries or sickness sec_1_104-1 income_tax regs provides that the term damages received means an amount received other than workmen's_compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of prosecution petitioner's settlement proceeds may be excluded from gross_income only if petitioners show that the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite whether damages received pursuant to a settlement agreement are excludable under sec_104 depends on the nature of the underlying claim not the validity of such claim 504_us_229 determination of the nature of the claim is factual 105_tc_396 affd 121_f3d_393 8th cir where the settlement agreement lacks express language stating what the payment was made on account of the most important element is the intent of the payor 349_f2d_610 10th cir affg tcmemo_1964_33 102_tc_116 affd in part and revd in part 70_f3d_34 5th cir a tort is a 'civil wrong other than breach of contract for which the court will provide a remedy in the form of an action for damages ' united_states v burke supra pincite quoting keeton et al prosser and keeton on the law of tort sec_2 5th ed tort remedies may redress intangible elements of injury that are deemed important even though not pecuniary in their immediate consequences id pincite these injuries may include emotional distress personal humiliation and mental anguish id pincite in united_states v burke supra the supreme court held that recoveries received for the settlement of claims based on title vii of the civil rights act of publaw_88_352 78_stat_253 are not excludable from gross_income under sec_104 because the act did not provide remedies for personal injuries in commissioner v schleier supra the supreme court held that recoveries for claims based on the age discrimination in employment act of adea publaw_90_202 81_stat_602 are not excludable from gross_income because the adea provides no compensation_for any of the traditional harms associated with personal injury id pincite effective date congress amended title vii to permit the recovery_of compensatory and punitive_damages for certain violations civil rights act of publaw_102_166 105_stat_1071 four of petitioner's eeo claims allege discriminatory conduct that potentially violates the civil rights acts of and the adea thus assuming arguendo the settlement proceeds were received as a result of these claims to such extent the proceeds would not be excludable from petitioners' gross_income more importantly petitioners have failed to establish that any portion of the settlement proceeds was received on account of physical injury or sickness and thus excludable from income under sec_104 the settlement agreement does not expressly state what specific claims the agreement covered however considering the record as a whole we do not think the army intended to compensate petitioner for physical or emotional injury mr soloman testified that his primary intent was to prevent petitioner from filing any additional costly complaints for a reasonable period of time and to offer sufficient compensation to satisfy petitioner mr soloman recalled that petitioner had outstanding claims eeo claims and mspb appeal at the time that the settlement was reached each claim costs the army somewhere between dollar_figure and dollar_figure to investigate and resolve mr soloman testified that although the claims were without merit he thought dollar_figure was fair as measured by dollar_figure per claim and that no one claim was any more compelling than another petitioners testified that petitioner suffered physical injuries while working for the army mr soloman testified that he had no knowledge of petitioner’s sustaining any medical physical or mental injuries nor did petitioner present him with evidence of medical_expenses furthermore none of the eight eeo complaints contained in the record alleges that petitioner incurred any type of physical injury or sickness as a result of the alleged discriminatory conduct petitioner also testified that he had taken the initial steps to file a lawsuit against colonel franco for slander however the record contains no documentary_evidence of this claim mr soloman was not aware of any claim by petitioner that colonel franco had committed slander petitioners have not established that any portion of the dollar_figure received pursuant to petitioner's settlement agreement with the army is excludable from gross_income therefore respondent is sustained on this issue we have considered all arguments by the parties and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
